Loiselle, J.
(concurring). The majority opinion seems to imply that §§ 4-166 (2) and 4-177 (a) of the Uniform Administrative Procedure Act establish that the plaintiffs have a right to intervene in the remand hearing ordered by the court in Brittany Farms Rest Home, Inc. v. Commission on Hospitals and Health Care, dated June, 1976, D. Dorsey, J. Neither of those provisions specifically refers to intervention. Rather, § 4-166 (5) defines “parties” as “each person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party.” Because the plaintiffs in this case are neither “named or admitted” as parties, the question becomes whether they are “properly seeking and entitled as of right to be admitted” as parties in the remand hearing. (Emphasis added.) Consequently, the plaintiffs must establish that they are entitled as of right to be parties beyond the mere statement that they have a right.
Because a remand is limited to “ ‘the specific direction of the [appellate court] mandate as interpreted in the light of the opinion’”; State Bar Assn. v. Connecticut Bank & Trust Co., 146 Conn. 556, 561, 153 A.2d 453 (1959); it is necessary to look to the decision of the reviewing court in the Brittany Farms case to determine the scope of the remand. See also Nowell v. Nowell, 163 Conn. 116, 121, 302 A.2d 260 (1972). In the Brittany Farms case, the court stated in its memorandum of decision that, by establishing a divided rate, the defendant acted in *88excess of its powers granted by General Statutes § 17-314. The action taken by the administrative body, being in excess of its statutory authority, is void for purposes of this litigation. See Newington v. Mazzoccoli, 133 Conn. 146, 48 A.2d 729 (1946) (permit issued in contravention of statute is void). A void act is one without legal effect. Consequently, none of the hospitals for whom the dual rate, challenged in Brittany Farms, was established is bound by it. Thus, the remand ordered by the court in that case encompasses an entirely new rate-making hearing, as is required by General Statutes § 17-314. Because the result of that hearing will necessarily affect the interests of the plaintiffs, they are “entitled as of right” to intervene.
On this basis, I concur in the result reached by the majority.
In this opinion Rubinow, J., concurred.